Citation Nr: 1412151	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for residuals of a gunshot wound to the left buttock, with degenerative joint disease of the hip joint and atrophy of muscle group XVII (with retained foreign body).  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1966 to May 1968, to include combat duty in Vietnam.  He is a recipient of the Purple Heart Medal as due to wounds received in combat.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

The Veteran appeared at a Videoconference hearing before the undersigned in March 2014.  

The entire claims file, to include the electronic portion, was reviewed in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case has two separate ratings for residuals of a gunshot wound to his buttocks and hip.  While there is a current, separate 10 percent rating established for a scar, he has only appealed the assignment of a 20 percent rating for muscle atrophy and degenerative joint disease of the hip joint on the left side.  Essentially, the Veteran maintains that this condition has continued to worsen and that the 20 percent evaluation does not adequately contemplate the severity of his disability.  

The Veteran was last examined for his service-connected gunshot wound residuals in March 2009.  Based on the findings of this examination, the RO denied the claim for an increase in April 2009 and continued the 20 percent rating.  In the Veteran's notice of disagreement, he stated that he experienced extreme difficulty in sitting and that there was "constant pain and aching" in the left hip.  

More recently, the Veteran has filed a specific application to be considered for a TDIU.  In support of his claim, the Veteran has submitted the letter of his former employer, who indicated that as a result of physical disabilities, the Veteran could no longer be employed by that company.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) noted that a claim for a TDIU, when filed/raised in connection with a claim for an increase in rating, is not a separate claim for benefits.  Rather, it constitutes a part of the claim for a higher rating and should be considered as such.  Id.  

While the Veteran in this case did file a specific document alleging entitlement to a TDIU, the Board must consider this allegation as part and parcel of his pending claim for an increase for gunshot wound residuals to his left hip/buttock.  The Veteran has not, as of yet, been informed as to how to substantiate the TDIU portion of his claim for an increase, and this must be accomplished prior to any adjudication of this part of his claim.

In addition to providing the Veteran with the appropriate notice, the Board notes that the Veteran has maintained that his disorder is progressive in nature and consists of chronic pain in his service-connected hip.  In this regard, at the time of the notice of disagreement, it was alleged that sitting for long periods was difficult, and it is apparent that the condition has worsened since this time.  Indeed, the Veteran's former employer specifically noted that physical disabilities caused the Veteran to be released from that particular job.  There is no opinion of record addressing whether the Veteran can engage in any type of gainful employment; however, at the very least, the letter from the former employer does suggest a worsening of the hip condition via progressive disease.  This is buttressed by a statement submitted with the substantive appeal in June 2011, whereby the Veteran indicated that his condition "continues to deteriorate."  

As the 2009 examination is almost five years old, and as there is evidence of worsening in addition to a new allegation of unemployability, it is evident that the most current assessment of the service-connected disability picture is not of record.  In cases where an increase in rating is alleged to be warranted, it is of paramount importance to have an accurate assessment of the severity of the service-connected disability under review.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  Accordingly, the case is to be remanded so that a new, comprehensive orthopedic examination can be afforded addressing the severity of the gunshot wound residuals to the hip and buttock muscles.  Further, the examiner should review this and the other service-connected disabilities of record (scar at 10 percent, left knee degenerative joint disease at 20 percent, and posttraumatic stress disorder (PTSD) at 50 percent), and should opine as to if any of these disorders, alone or in combination, prevent the Veteran from obtaining and/or maintaining any sort of gainful employment (not marginal) consistent with his skills, education, and training.  It is noted that the Veteran's current overall disability rating is 70 percent, with one disability rating of at least 40 percent.  Thus, the initial threshold requirements for entitlement to a TDIU on a schedular basis have been met.  See 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran with appropriate notice under the Veterans Claims Assistance Act of 2000 (VCAA) as to the requirements necessary to substantiate the TDIU portion of his claim for an increase in rating.  In this regard, it is necessary to inform him of VA's duties to assist him with the development of his claim.  Conduct any required evidentiary development necessary in light of the Veteran's response.  

2.  Schedule the Veteran for a comprehensive VA orthopedic examination for the purposes of determining the severity of his service-connected gunshot residuals to the left hip and buttocks.  The examiner should conduct range of motion studies and should perform all other necessary tests to assess the severity of disablement.  Specifically, the examiner should review the service-connected residuals and other service-connected conditions (left knee, scar on buttocks, and PTSD) and opine as to if it is at least as likely as not (50 percent probability or greater) that these service-connected disabilities, alone or in concert with each other, prevent the Veteran from engaging in any sort of meaningful employment consistent with his skills, training, and education.  Should the examiner need to refer to an additional examiner with different expertise to complete the opinion (i.e. a psychiatrist), he/she should do so.  A detailed rationale must accompany all conclusions reached in the narrative portion of the examination report.  

3.  Following the above-directed procedural and evidentiary development, re-adjudicate the Veteran's claim (with a specific adjudication of the TDIU portion of the claim in the first instance).  Should resolution not be fully favorable, issue an appropriate supplemental statement of the case and return the claim to the Board for a final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


